This case is removed from the argument calendar for Monday, November 9, 2015. The parties are directed to file supplemental briefs addressing the following question: "Whether the Department of Veterans Affairs procurements at issue in this case have been fully performed, and if so, whether the case is moot." The briefs, limited to 6,000 words each, are to be filed simultaneously with the Clerk and served upon opposing counsel on or before Friday, November 20, 2015. Reply briefs, not to exceed 3, 000 words each, are to be filed simultaneously with the Clerk and served upon opposing counsel on or before Tuesday, December 1, 2015.